As filed with the Securities and Exchange Commission on April 3, 2017 Registration No.333-181914 Registration No.333-199679 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-181914 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-199679 UNDER THE SECURITIES ACT OF 1933 Ignite Restaurant Group, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3421359 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) Ignite Restaurant Group, Inc. 10555 Richmond Avenue Houston, Texas 77042 (Address, including zip code, and telephone number including area code, of registrant’s principal executive offices) Ignite Restaurant Group, Inc. 2012 Omnibus Incentive Plan (Full title of the plan) Brad A. Leist Senior Vice President and Chief Financial Officer Ignite Restaurant Group, Inc. 10555 Richmond Avenue Houston, Texas 77042 (Name and address, including zip code, and telephone number, including area code, of agent for service) Copies to: Keith M. Townsend King & Spalding LLP 1180 Peachtree Street, N.E. Atlanta, Georgia 30309 (404) 572-4600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☑ EXPLANATORY NOTE Ignite Restaurant Group, Inc. (the “Registrant”) is filing this Post-Effective Amendment No. 1 to Registration Statement on Form S-8 to deregister certain securities originally registered by the Registrant pursuant to its Registration Statement on Form S-8 filed with the Securities and Exchange Commission (the “Commission”) on June 5, 2012, File No. 333-181914 (the “2012 Form S-8”), with respect to shares of the Common Stock, $0.01 par value, under the Ignite Restaurant Group, Inc. 2012 Omnibus Incentive Plan, thereby registered for offer or sale pursuant to the Registrant’s 2012 Omnibus Incentive Plan (the “2012 Plan”). A total of 1,960,785 shares of Common Stock were initially registered for issuance under the 2012 Form S-8. The Registrant is also filing this Post-Effective Amendment No. 1 to Registration Statement on Form S-8 to deregister certain securities originally registered by the Registrant pursuant to its Registration Statement on Form S-8 filed with the Securities and Exchange Commission (the “Commission”) on October 29, 2014, File No. 333-199679 (the “2014 Form S-8”), with respect to shares of the Common Stock, $0.01 par value, under the Ignite Restaurant Group, Inc. 2012 Omnibus Incentive Plan, thereby registered for offer or sale pursuant to the 2012 Plan. A total of 1,200,000 shares of Common Stock were initially registered for issuance under the 2014 Form S-8. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Amendment to the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in in the City of Houston, State of Texas, on April 3, 2017. Ignite Restaurant Group, Inc. By: /s/ BRAD A. LEIST Name: Brad Leist Title: Senior Vice President and Chief Financial Officer
